Title: [May 20. Wednesday. 1778.]
From: Adams, John
To: 


      May 20. Wednesday. 1778. I wrote the following Letter
      
       
       
       
        
         
          To François Teissèdre de Fleury
         
         
          Sir
          
           May 20. 1778
          
         
         Your Favour of the 26 of April I duely received, and it is with the utmost pleasure, that I am able to inform you, that an Officer of the name of De Fleury, whom I suppose to be your Son, having never heard of more than one of that name, is in the American Army under General Washington, to whom he has recommended himself, by his signal Valour And Activity upon several Occasions. He has also recommended himself, so far to Congress, that they have, twice I think, acknowledged his Bravery, by Votes upon their Journal, in which they have presented him, with two horses, he having had so many shot under him in Battle. I have not the honor, personally to know this worthy Officer, but I know enough of his fame to felicitate you, Sir, and his Mother, upon the honor of having such a Son, and to wish that his Life and health may be preserved for the Comfort of his Parents and for the honor and Advantage of the two Countries, now so happily united as Friends and Allies, France and the United States of America.
         I believe, Sir, you may be perfectly easy, about your Sons Subsistance: because his Pay and Appointments, I believe are sufficient to supply all his Wants of that kind. I am, Sir, with much respect your most obedient Servant.
         
          John Adams
          A Monsieur De Fleury Conseignieur de la Ville de St. Hippolite.
         
        
       
      
      Dined this day at Dr. Dubourg’s, with a small Companv, very  handsomely but not amidst those Signs of Wealth and grandeur that I see every where else. I saw, however more of Sentiment, and therefore more of genuine Taste than I had seen in other places where there was ten times the magnificence. Among his Pictures were a devellopement of the Interiour decorations, and of the Paintings on the Cieling of the Gallery of Versailles. The Physician Erasistratus discovering the Love of Antiochus. The Continence of Scipio. The Adieus of Hector and Andromache, in which the Passions were so strongly marked that I must have been made of Marble, not to have felt them and been melted by them. I had not forgotten Adieus, as tender and affecting as those of any Hector or Andromache that ever existed, with this difference, that there were four Astyanaxes instead of one in the Scene. With Feelings too exquisite to produce tears or Words, I gazed in Silence at every Line, at every light and shade of this Picture, and could scarcely forgive Homer for introducing the Gleam of the Helmet and its Effect upon Astyanax, or any circumstance which could excite a Smile and diminish the Pathetic of the Interview.
      After dinner We went and drank Tea, with Madame Foucault, and took a view of Mr. Foucaults House. A very grand Hotel it was, or at least appeared so to me. The Furniture, the Beds, the Curtains, the every Thing was as rich as Silk and Gold could make it.... But I was wearied to death with gazing wherever I went, at a profusion of unmeaning Wealth and Magnificence. The Adieus of Hector and Andromache, had attracted my Attention and given me more pleasure melancholly as it was, than the sight of all the Gold of Ophir could.... Gold, Marble, Silk, Velvet, Silver, Ivory and Alabaster, made up the Show every where.
      I shall make no Scruple to violate my own rule of Criticism, by introducing on the same page with Hector and Andromache, a Story of Franklins which he gave Us in the same day. Franklin delighted in New Gate Anecdotes and he told us one of a Taylor who stole a horse, was detected and committed to New Gate, where he met another Felon, who had long followed the Trade of Horse Stealing. The Taylor told his Story to the other who enquired, why he had not taken such a road, and assumed such a disguise and why he had not disguised the Horse? I did not think of it. Did not think of it? Who are You? and what has been your Employment? A Taylor.... You never stole a Horse before I suppose in your Life? Never....—— What Business had you with Horse Stealing? Why did not you content yourself with your Cabbage?
     